Citation Nr: 1422675	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rhinitis, to include as secondary to the Veteran's service connected status post nasal fracture. 

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder, to include as secondary to the Veteran's service connected status post nasal fracture.

3.  Entitlement to an increased rating for degenerative arthritis of the right knee with limitation of extension, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for degenerative arthritis of the left knee with limitation of extension, currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased rating for degenerative arthritis of the right knee with limitation of flexion, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for degenerative arthritis of the left knee with limitation of flexion, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for degenerative arthritis of the right knee with lateral instability, currently evaluated as 20 percent disabling.  

8.  Entitlement to an increased rating for degenerative arthritis of the left knee with lateral instability, currently evaluated as 20 percent disabling.  

9.  Entitlement to an increased rating for degenerative arthritis of the left ankle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Manila, the Republic of the Philippines.  

The issue of entitlement to service connection for rhinitis was not included among those on appeal in the December 2012 Certification of Appeal.  However, this issue was denied in a November 2008 rating decision; the Veteran submitted a notice of disagreement in March 2009; and, after a statement of the case was issued in May 2010, a substantive appeal was received in June 2010.  Therefore, as all the elements of an appeal were submitted in a timely fashion, the issue of service connection for rhinitis is properly before the Board.  38 C.F.R. §§ 20.200, 20.302 (2013).  

Conversely, the issues of entitlement to service connection for a sleep disorder; and increased ratings for the right knee and left knee disabilities, and left ankle disability were all included in the December 2012 Certification of Appeal.  The Veteran's substantive appeal was not received until more than 60 days after the statement of the case was issued.  Cf.  38 C.F.R. § 20.302.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the substantive appeal is not jurisdictional, and as these issues have all been included in the Certification of Appeal, the Board finds that they are on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran's notice of disagreement originally included a claim for a total rating based on individual unemployability (TDIU).  This was later granted effective January 23, 2007 in a November 2010 rating decision, which also established a 100 percent scheduler rating from August 29, 2007.  This represents a complete grant of the benefit sought for the period from January 23, 2007 to August 29, 2007, after which the claim for TDIU became moot, and the matter need not be further addressed by the Board. 

At the time of the Veteran's claim for increased ratings for his knee disabilities, the right and left knees were each assigned a separate 10 percent rating for degenerative arthritis.  A November 2010 rating decision assigned a 40 percent rating for each knee based on limitation of extension.  A separate 10 percent rating was also assigned for each knee based on limitation of flexion.  These ratings were all effective from the original date of the grant of service connection.  In addition, a separate 20 percent rating was assigned for lateral instability of each knee, effective from September 14, 2010.

At the Veteran's request, he was scheduled for a Board videoconference hearing.  He did not report for this hearing, and his hearing request is deemed withdrawn. 

The issue of entitlement to special monthly compensation to include at the "S" level has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for sleep apnea and rhinitis, and the issue of entitlement to an increased rating for degenerative arthritis of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There was no instability or subluxation of the right or left knee prior to September 14, 2010; moderate instability of each knee was shown on an examination conducted on that date. 

2.  Limitation of right or left knee extension has not approximated 45 degrees during any portion of the period of appeal.  

3.  The Veteran had flexion in excess of 45 degrees in each knee prior to February 5, 2009.  

4.  As of February 5, 2009, the Veteran had limitation of flexion to 25 degrees in the right knee and 27 degrees in the left knee.



CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 40 percent for degenerative arthritis of the right knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5261 (2013).  

2.  The criteria for rating in excess of 40 percent for degenerative arthritis of the left knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5261.  

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee with limitation of flexion prior to February 5, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260 (2013).  

4.  The criteria for a 20 percent rating for degenerative arthritis of the right knee with limitation of flexion have been met as of February 5, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260.  

5.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of flexion prior to February 5, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260.  

6.  The criteria for a 20 percent rating for degenerative arthritis of the left knee with limitation of flexion have been met as of February 5, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260.  

7.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the right knee with lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2013).  

8.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the left knee with lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5257.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with a letter in September 2008 that included all required notice, as defined by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of the claim.  The Board finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been provided VA examinations of his disabilities that include the information necessary to evaluate him under the appropriate rating criteria.  There is no indication that he is in receipt of VA treatment for his knee disabilities, and he has not identified private sources of treatment other than those which have been obtained.  As previously noted, he was scheduled for a hearing at his request but he failed to report.  The Board will proceed with adjudication of his claims.  

Increased Ratings

The Veteran has not expressed satisfaction with the evaluations assigned to his knee disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for degenerative arthritis of the right knee and degenerative arthritis of the left knee was established in an October 2007 rating decision.  A 10 percent rating was assigned for each knee, effective from August 23, 2007.  The November 2008 rating decision changed the effective date to January 23, 2007.  During the course of the current appeal, a November 2010 rating decision increased the evaluation for the Veteran's degenerative arthritis of the right knee to 40 percent based on limitation of extension, effective from January 23, 2007.  A 40 percent evaluation for the left knee based on limitation of extension was also assigned from that date.  Moreover, a separate 10 percent evaluation based on limitation of flexion for each knee was assigned, also effective from January 23, 2007.  Finally, a separate 20 percent evaluation based on lateral instability was assigned for each knee, effective from September 14, 2010.  

The Veteran's knees are evaluated under the rating code for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of knee extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

As of September 14, 2010, the Veteran has been in receipt of a 40 percent evaluation for limitation of extension (Code 5261), a 20 percent evaluation for instability (Code 5257), and a 10 percent evaluation for limitation of flexion (Code 5260) for each knee.  When combined, this results in a 60 percent evaluation for each knee.  See 38 C.F.R. § 4.25.  

By regulation, the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputation from the middle or lower third of the thigh, amputation with a defective stump, or amputation not improvable by prosthesis controlled by natural knee action is evaluated as 60 percent disabling.  See 38 C.F.R. § 4.71a, Codes 5162, 5163, 5164.  As the Veteran is already in receipt of the equivalent rating for an amputation of each knee as of September 14, 2010, a combined rating in excess of 60 percent could not be awarded.  38 C.F.R. § 4.68.  

Before September 14, 2010, the Veteran was in receipt of a 40 percent rating for limitation of extension (Code 5261) and a 10 percent evaluation for limitation of flexion (Code 5260) for each knee.  When combined, this results in a 50 percent evaluation for each knee.  See 38 C.F.R. § 4.25.  Therefore, it remains possible to award an increased evaluation for this period.  

A private examination of the joints conducted in March 2007 found that the right knee had range of motion from zero to 110 degrees, and the left knee had a range of motion from zero to 90 degrees.  The examiner did not test for additional loss following repetitive motion, and did not comment on the presence of instability or subluxation.  

The Veteran was afforded a VA examination of the joints in September 2007.  The left knee had range of motion from zero to 110 degrees, which was reduced to zero to 100 degrees due to pain, weakness, fatigability or incoordination after repetitive motion, with pain being the primary factor in the reduction.  The right knee had range of motion from zero to 120 degrees, with a reduction to zero to 110 degrees after repetitive motion.  There was no instability or subluxation.  

Another VA examination of the joints was obtained in September 2008.  The range of motion for each knee was from zero to 100 degrees.  This was reduced to zero to 90 degrees due to pain, weakness, fatigability or incoordination after repetitive motion.  Once again, pain was the primary reason for the reduction in range of motion.  There was no instability or subluxation.  

Another private examination was performed on February 5, 2009.  This showed that the Veteran had a range of motion from zero to 25 degrees in the right knee and from zero to 27 degrees in the left.  

The most recent VA examination was conducted on September 14, 2010.  This examination showed that after accounting for additional limitation following repetitive motion, right knee flexion was from 25 to 50 degrees, and right knee extension was from 15 to 25 degrees.  Left knee flexion was from 30 to 40 degrees, and left knee extension was from 20 to 30 degrees.  Each knee had moderate instability.  

In an October 2010 email, the September 2010 VA examiner explained the range of motion findings in the examination report.  He stated that on repetitive motion, the Veteran's right knee was fixed at 25 degrees.  He could flex the knee from 25 to 50 degrees, and he could only extend from 50 to 25 degrees.  The left knee was fixed at 30 degrees and could be flexed to 40 degrees, which meant that extension was only from 40 to 30 degrees.  

Based on these findings, entitlement to an increased rating under any of the applicable rating codes is not demonstrated prior to February 5, 2009.  However, a 20 percent rating for limitation of flexion is warranted as of that date.  

The Board has considered whether the Veteran is entitled to a separate rating based on instability or subluxation before September 14, 2010.  However, none of the examinations prior to that date show instability or subluxation of either knee.  There were no other reports of such impairment.  Therefore, a separate evaluation under 38 C.F.R. § 4.71a, Code 5257 cannot be awarded.  VAOPGCPREC 9-98.  

Furthermore, the September 14, 2010 examiner described the instability of each knee as moderate.  There is no evidence of more than moderate instability of either knee since that time.  Entitlement to an evaluation greater than 20 percent based on instability for either knee is not warranted.  38 C.F.R. § 4.71a, Code 5257.  

In order to receive a higher rating for limitation of extension, it would have to approximate the 45 degrees of limitation that warrants a 50 percent rating than the 30 degrees of limitation that merits the current 40 percent rating.  This was not shown on any of the examinations even after testing for additional limitations following repetitive use.  At worse, extension of the right leg was to 25 degrees in September 2010, and extension of the left leg to 30 degrees on the same examination.  The Veteran had full extension to zero degrees for both knees on all other examinations during this period.  Entitlement to a higher rating for either knee based on limitation of extension is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.51, 4.71a, Code 5261.  

Finally, a higher rating than the current 10 percent based on limitation of flexion would require limitation to 30 degrees or more.  Even with consideration of additional limitations due to repetitive use, this is not demonstrated on any examination prior to February 5, 2009.  38 C.F.R. §§ 4.40, 4.45, 4.51, 4.71a, Code 5260.  

However, the February 5, 2009 examination shows that the flexion of the right knee was limited to 25 degrees and flexion of the left knee was limited to 27 degrees.  This merits a 20 percent rating.  Entitlement to a rating in excess of 20 percent has been considered for each knee, but these findings more nearly resemble that of the 30 degrees of limitation required for a 20 percent rating than the 15 degrees of limitation required for a 30 percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Code 5260.  Therefore, a 20 percent rating for limitation of flexion for each knee is warranted as of February 5, 2009.  

In awarding this increase, the Board has considered the amputation rule.  A 40 percent rating based on extension combined with a 20 percent rating for flexion continues to result in a combined evaluation of 50 percent for each knee prior to September 14, 2010.  As of September 14, 2010 (when the additional 20 percent rating for instability of each knee was awarded), the combination of 40 percent for extension, 20 percent for flexion, and 20 percent for instability continue to combine to 60 degrees, which does not exceed the rating for amputation at this level.  The amputation rule is not implicated, and the 20 percent rating for limitation of flexion of each knee can be awarded.  38 C.F.R. §§ 4.25, 4.68, 4.71a, Code 5260.  

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether referral for extra-schedular consideration is warranted, the Board must first decide whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case are not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his knee disabilities.  These symptoms include limitation of motion of the knee, instability, and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his knee disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for degenerative arthritis of the right knee with limitation of extension, currently evaluated as 40 percent disabling, is denied. 

Entitlement to an increased rating for degenerative arthritis of the left knee with limitation of extension, currently evaluated as 40 percent disabling, is denied. 

Entitlement to an increased rating for degenerative arthritis of the right knee with limitation of flexion, currently evaluated as 10 percent disabling prior to February 5, 2009, is denied. 

Entitlement to a 20 percent rating for degenerative arthritis of the right knee with limitation of flexion from February 5, 2009 is granted. 

Entitlement to an increased rating for degenerative arthritis of the left knee with limitation of flexion, currently evaluated as 10 percent disabling prior to February 5, 2009, is denied. 

Entitlement to a 20 percent rating for degenerative arthritis of the left knee with limitation of flexion from February 5, 2009 is granted.

Entitlement to an increased rating for degenerative arthritis of the right knee with lateral instability, currently evaluated as 20 percent disabling, is denied. 

Entitlement to an increased rating for degenerative arthritis of the left knee with lateral instability, currently evaluated as 20 percent disabling, is denied. 


REMAND

The Veteran was afforded a VA examination of his ankles in June 2011.  A December 2011 rating decision considered the results of this examination; but a supplemental statement of the case (SSOC) was not issued.  The SSOC is required.  38 C.F.R. § 19.31 (b)(1) (2013).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A February 2009 private opinion does not explain the basis for relating the Veteran's rhinitis to his service connected nasal fracture, but it does provide competent evidence of a relationship, and triggers VA's duty to provide an examination for the rhinitis claim.  

Furthermore, as the October 2010 VA examination suggests that sleep apnea may be aggravated by congestion such as can result from rhinitis and as this examination failed to address the possibility of aggravation due to the nasal fracture, an additional examination must also be scheduled for this disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the relations hip between the claimed rhinitis and sleep apnea and service.  The examiner must indicate that the claims folder was reviewed.  

The examiner should answer the following questions:
 
a) Is it as likely as not that the Veteran's rhinitis was incurred due to an injury, illness or other event during active service? 

b) If the answer to (a) is negative, is it as likely as not that the Veteran's rhinitis was incurred due to his service connected nasal fracture?

c) If the answers to (a) and (b) are negative, it is as likely as not that the Veteran's rhinitis was aggravated (increased in severity beyond natural progression) due to the service connected nasal fracture?  If so, can a baseline level of severity prior to that aggravation be established?  Describe this baseline if possible. 

d) Is it as likely as not that the Veteran's sleep apnea was incurred due to an injury, illness or other event during active service?

e) If the answer to (d) is negative, is it as likely as not that the Veteran's sleep apnea was incurred due to his service connected nasal fracture?  Alternatively, if the Veteran's rhinitis is determined to be due to or aggravated by the nasal fracture, is it as likely as not that the Veteran's sleep apnea was incurred due to his the rhinitis?  

f) If the answers to (d) and (e) are negative, is it as likely as not that the Veteran's sleep apnea was aggravated due to the service connected nasal fracture?  If so, can a baseline level of severity prior to that aggravation be established?  Describe this baseline if possible.  Alternatively, if the Veteran's rhinitis is determined to be due to or aggravated by the nasal fracture, is it as likely as not that the Veteran's sleep apnea was incurred or aggravated by the rhinitis.  If aggravated, can a baseline level of severity prior to that aggravation be established?  

2.  If any benefit sought on appeal remains denied, issue a SSOC that includes consideration of all evidence received since the last SSOC.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


